Citation Nr: 1607153	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  04-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the discontinuance of VA Vocational Rehabilitation services under the provisions of 38 U.S.C. Chapter 31 was proper. 
 
2.  Eligibility for VA Vocational Rehabilitation services under the provisions of 38 U.S.C. Chapter 31.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1963 to December 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.  In January 2011 and August 2012, the case was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2012 remand instructed the AOJ to schedule the Veteran for a Board videoconference hearing.  That hearing was scheduled for December 11, 2015.  In a communication received by the AOJ on November 27, 2015, the Veteran requested postponement of the hearing, indicating that he needed additional time to find a new representative and to obtain additional evidence.  However, no reply to the Veteran's postponement request was provided and he did not appear for the hearing.  As the Veteran's request was received 14 days prior to the hearing date and included a good cause reason for postponement, remand is required so that the Board videoconference hearing can be rescheduled.   

Prior to arranging for the hearing, the AOJ should ensure that all documents pertaining to the instant appeal for eligibility for Vocational Rehabilitation benefits are associated with the electronic claims file.    

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all documents pertaining to the instant appeal for eligibility for Vocational Rehabilitation benefits are associated with the electronic claims file.    
2.  Make arrangements to provide the Veteran with a video-conference hearing before a member of the Board at his local RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




